DECISION
The application of the above-named defendant for a review of the sentence of 3 years, imposed on September 20, 1968, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) The sentence be and remain as originally imposed by the sentencing court.
The reason for the above decision is that the sentence appears sufficiently lenient in that defendant was convicted of grand larceny punishable by not less than 1 nor more than 14 years, yet he received a sentence of but 3 years with a record of 1 probation and 1 probation violation, and will be eligible for parole consideration in April 1969 after being received October 25, 1968.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.